DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0024403 to Yata et al.; in view of US 2016/0112690 to Yang.

	As per claim 1, Yata et al. teach a display device comprising: 
a display panel (Fig. 1, PNL) that includes a polymer-dispersed liquid crystal sealed between two facing substrates (Fig. 3, paragraph 56) and is configured to display a frame image by arranging a plurality of line images in a scanning direction (Fig. 2, Gi); and 
a light source (Fig. 6, LU) that is configured to emit light from one side surface side of the display panel, wherein 
one frame period assigned to the frame image includes an image display period, and a total luminance of the display panel is increased with decreasing distance from an opposite side of the one side surface side (Fig. 22, paragraph 135). 
Yata et al. do not teach wherein the display panel further includes a luminance correction period, and wherein the luminance increase is performed during the compensation period.
Yang teaches wherein the display panel further includes a luminance correction period, and wherein the luminance increase is performed during the compensation period (paragraph 76). 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Yata et al., so that the display panel further includes a luminance correction period, and wherein the luminance increase is performed during the compensation period, such as taught by Yang, for the purpose of improving display uniformity.

As per claim 2, Yata and Yang et al. teach the display device according to claim 1, wherein in the display panel during the luminance correction period, a light scattering degree of the polymer-dispersed liquid crystal is increased with decreasing distance from the opposite side of the one side surface side (Yata, paragraph 135). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0024403 to Yata et al.; in view of US 2016/0112690 to Yang; further in view of US 2016/0231497 to Kato.

As per claim 3, Yata and Yang et al. teach the display device according to claim 1, wherein in the display panel during the luminance correction period, a light scattering intensity of the polymer-dispersed liquid crystal is increased with decreasing distance from the opposite side of the one side surface (Fig. 22, paragraph 135). 
Yata and Yang et al. do not teach wherein the light scattering intensity is increased on the basis of time.
Kato teaches wherein the light scattering intensity is increased on the basis of time (Fig. 13).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Yata and Yang et al., so that the light scattering intensity is increased on the basis of time, such as taught by Kato, because it performs the same function of modulating a desired light scattering intensity.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0024403 to Yata et al.; in view of US 2016/0112690 to Yang; further in view of US 2017/0047021 to Yashiki.

As per claim 4, Yata and Yang et al. teach the display device according to claim 1.
Yata and Yang et al. do not teach wherein the image display period includes a predetermined number of subframe periods corresponding to the number of colors of light from the light source, the subframe periods include writing periods of the line images and emitting periods during which the light from the light source is emitted, and the light emitted during the luminance correction period is a synthetic color of the light from the light source. 
Yashiki teaches wherein the image display period includes a predetermined number of subframe periods corresponding to the number of colors of light from the light source (Fig. 4, 1-3 RGB , the subframe periods include writing periods of the line images and emitting periods during which the light from the light source is emitted (Fig. 4, paragraph 101), and the light emitted during the luminance correction period is a synthetic color of the light from the light source (Fig. 4, 4th sub-frame).
It would have been obvious to one of ordinary skill in the art at the time of filing the invention, to modify the device of Yata and Yang et al., so that the image display period includes a predetermined number of subframe periods corresponding to the number of colors of light from the light source, the subframe periods include writing periods of the line images and emitting periods during which the light from the light source is emitted, and the light emitted during the luminance correction period is a synthetic color of the light from the light source, such as taught by Yashiki, for the purpose of increasing pixel density.

As per claim 5, Yata, Yang and Yashiki et al. teach the display device according to claim 4, wherein the light source includes a first light source that emits red light, a second light source that emits green light, and a third light source that emits blue light, and the light emitted from the light source during the luminance correction period is white color light (Yashiki, Figs. 1, 20r, 20g, 20b, Fig. 4). 

As per claim 6, Yata, Yang and Yashiki et al.the display device according to claim 5, wherein a lighting amount of each of the first light source, the second light source, and the third light source that are turned ON during the luminance correction period is substantially equal to a lighting amount of each of the first light source, the second light source, and the third light source during the image display period (Yashiki, Fig. 4, at least the lighting period amount is substantially equal during RGB and white sub-periods). 

Allowable Subject Matter

Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R SOTO LOPEZ whose telephone number is (571)270-5689.  The examiner can normally be reached on Monday-Friday, from 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on (571)-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/JOSE R SOTO LOPEZ/Primary Examiner, Art Unit 2694